                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
DR. IRINA MIKOLAENKO,                                                DOC #: _________________
                                                                     DATE FILED: 2/21/2020
                               Plaintiff,
               -against-
                                                                         16 Civ. 413 (AT) (JLC)
NEW YORK UNIVERSITY, NYU SCHOOL OF
MEDICINE, NYU LANGONE MEDICAL CENTER,                                            ORDER
and DR. DAVID ZAGZAG, individually,

                          Defendants.
ANALISA TORRES, District Judge:

        This matter has been reassigned to me for all purposes. On October 21, 2019, Defendants
moved for summary judgment. ECF No. 64. On November 14, 2019, Plaintiff’s counsel
informed the Court that they intended to withdraw, and requested that Plaintiff’s time to respond
to the motion for summary judgment be extended until 30 days after the motion to withdraw was
ruled upon. ECF No. 67. On November 22, 2019, Plaintiff’s counsel filed their motion to
withdraw. ECF No. 69. On November 26, 2019, the Honorable Deborah A. Batts denied
Plaintiff’s counsel’s motion to withdraw without prejudice, and granted their motion to stay the
action for 60 days to allow Plaintiff to retain new counsel. ECF No. 71. By its terms, that stay
expired on January 25, 2020.

         Accordingly, it is ORDERED that by February 28, 2020, the parties shall file a joint
letter, informing the Court as to (1) the status of Plaintiff’s representation, (2) the status of
briefing on Defendants’ motion for summary judgment, and (3) any other issues relevant to
expeditiously proceeding with the prosecution of this action.

       SO ORDERED.

Dated: February 21, 2020
       New York, New York
